          Case 2:19-cv-00022-SWS Document 24 Filed 02/06/20 Page 1 of 1

                                                                                         FILED


                UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF WYOMING                                           2:36 pm, 2/6/20

                                                                                   Margaret Botkins
EIGHTEEN SEVENTY L.P. and MARIE
                                                                                    Clerk of Court
KENNEDY FOUNDATION,
                              Plaintiffs
vs                                                 Case Number: 19-CV-22-SWS

RICHARD JAYSON,
                                       Defendant

                             JUDGMENT IN A CIVIL ACTION


        This action came before the Court pursuant to Defendant Richard Jayson's Motion to

Dismiss for lack of personal jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(2).

The Court entered an Order Granting Defendant's Motion to Dismiss on February 5, 2020.

        IT IS ORDERED, ADJUDGED AND DECREED that this matter is DISMISSED.




     Dated this 6th day of February, 2020.

                                                            Margaret Botkins
                                                            Clerk of Court

                                                            By Kim Blonigen
                                                           Deputy Clerk




WY 37                                                                                Rev. 12/26/2019
